Citation Nr: 0638267	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Entitlement to recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Louis A. DeMier-LeBlanc, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
June 1942, and is now deceased.  The appellant is the 
veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In November 2005 the appellant testified at an RO hearing in 
San Juan, Puerto Rico.  The transcript of that hearing has 
been made a part of the record.


FINDINGS OF FACT

1. The appellant was born in May 1953 and attained the age of 
18 in May 1971.

2.  The appellant was not permanently incapable of self-
support by reason of physical or mental defect present when, 
or before, he attained the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
of the veteran based on permanent incapacity for self-support 
before his eighteenth birthday have not been met.  38 
U.S.C.A. §§ 101(4), 1542, 5107(b) (West 2002); 38 C.F.R. §§ 
3.57, 3.315, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  A monthly benefit payable by the VA to a 
surviving spouse or child because of a veteran's nonservice-
connected death is available if the veteran had wartime 
service and the surviving spouse or child meets certain 
income and net worth requirements.  38 C.F.R. § 3.3(b).

The term child of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; who is 
under the age of 18 years; or who, before reaching the age of 
18 years, became permanently incapable of self-support.  
38 U.S.C.A. §§ 101(4)(A), 104(a)); 38 C.F.R. §§ 3.57, 3.315, 
3.356. 

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  The focus of analysis is on 
the individual's condition at the time of his 18th birthday.  
It is that condition which determines whether entitlement to 
the status of "child" should be granted.  38 C.F.R. § 
3.356(a); see Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
based upon competent evidence of record in the individual 
case.  Incapacity for self-support will not be considered to 
exist when the child by his own efforts is provided with 
sufficient income for his reasonable support.  However, a 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self- support otherwise established.  38 
C.F.R. § 3.356(b)

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raises 
doubt as to whether they would render the average person 
incapable of self- support, factors other than employment are 
for consideration.  In such cases it should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Id.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  Id.

Facts & Analysis.  The evidence confirms that the appellant 
has congenital spina bifida, and that he has a neurogenic 
bladder disorder; however, the record contains no evidence 
that he was incapable of self-support prior to his age of 18.  
In fact, the only treatment records dated before May 1971 
(the appellant's 18th birth month) are a hospital note dated 
November 7, 1966, and another dated June 6, 1967.  The 
November 7, 1966, document indicates that surgery was 
recommended based on a "tentative" diagnosis of "fistula 
at the ischio-coccix;" however, subsequent hospital records 
dated in April 1972 show that this was never done.  The June 
6, 1967, document simply states "pilomidal cyst or remains 
of a sacrococygeal teratoma in the low back."  While these 
records show that the appellant was presented for treatment 
on two occasions prior to his 18th birthday, they do not 
substantiate a finding that he was incapable of self support.  
Indeed, the appellant testified during the November 2005 RO 
hearing that he was unaware that anything was amiss prior to 
his 16th birthday, stating that he was "quite normal."  

A "Request for Approval of School Attendance" form dated 
March 3, 1971, advises that the appellant was, at that time, 
a full time student in general courses, and that he had been 
since August 1970.  This document shows that the appellant 
studied 5 sessions (4 hours, 10 minutes) of English per week; 
5 sessions (4 hours, 10 minutes) of Spanish per week; 5 
sessions (4 hours, 10 minutes) of General History per week; 5 
sessions (4 hours, 10 minutes) of Plane Geometry per week; 
and 7 sessions (8 hours, 30 minutes) of Biology per week.  
Another form (VA Form 21-6798d) dated May 17, 1971, informs 
that the appellant was in school through May 1971.  Read 
together, these documents indicate that the appellant was a 
full time student enrolled in general courses prior to and at 
the time of his 18th birthday.  

In addition to the evidence just stated, medical records show 
that the appellant first underwent surgery in April 1972, 
nearly one year after his 18th birthday.  At that time he 
reported that his symptoms had onset "about 8-9 months 
ago."  This, again, is after his 18th birthday.  

The Board also notes that while the appellant testified 
during the November 2005 RO hearing that he never worked 
after his 18th birthday but instead "dedicated [himself] to 
trying to survive, caring for [his] illness," a compensation 
and pension examination done in December 1976 found "no 
abnormal findings" of the genito-urinary system.  The 
examiner went on to state that the appellant was "not 
incapable of self support."

Based on all of the foregoing, the Board finds that the 
appellant did not have a physical or mental defect that 
rendered him incapable of self support prior to his 18th 
birthday.  Accordingly, the appellant is not entitled to VA 
benefits as the surviving child of a deceased veteran.  
38 C.F.R. §§ 3.57, 3.356.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in June and December 2004 
satisfied the duty to notify provisions.  Medical records 
were obtained and made a part of the file.  The appellant was 
also afforded an examination for disability evaluation 
purposes in December 1976.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  

ORDER

Entitlement to recognition of the appellant as a "child" of 
the veteran is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


